United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Duluth, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Patricia Amos, for the appellant
Office of Solicitor, for the Director

Docket No. 10-2202
Issued: July 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2010 appellant filed a timely appeal from an August 12, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found a $9,065.11 overpayment of
compensation from December 10, 2003 to February 14, 2009; and (2) whether OWCP properly
found appellant was at fault in creating the overpayment.
FACTUAL HISTORY
The case was before the Board on two prior appeals. By decision dated September 25,
2008, the Board found OWCP had failed to establish that as of December 29, 2000 the selected
1

5 U.S.C. § 8101 et seq.

position of personnel manager represented appellant’s wage-earning capacity.2 In an order dated
February 25, 2010, the Board remanded the case for further development regarding an
overpayment of $9,065.11.3 The Board noted that, while OWCP found an overpayment based on
an incorrect pay rate, OWCP did not explain its finding in this regard. As the Board noted, an
OWCP hearing representative stated that the correct pay rate was determined by the date of
injury (January 21, 1997), without providing further explanation or referring to the “monthly
pay” provisions of 5 U.S.C. § 8101(4). In addition, the Board noted that, while OWCP found
appellant to be at fault because he accepted payments he should have known were incorrect, it
provided no explanation or support in the record for its findings.
On return of the case record, an OWCP hearing representative reviewed the record and
issued an August 12, 2010 decision. She stated that the Office had incorrectly paid
compensation for wage loss using a pay rate of $878.41 on December 10, 2003, the date
appellant selected FECA benefits instead of Office of Personnel Management (OPM) retirement
benefits. Later, the hearing representative found the correct pay rate was the date of injury,
January 21, 1997, at $769.01 per week. Based on the amount of compensation appellant
received from December 10, 2003 to February 14, 2009, and the amount he should have received
using the correct pay rate, the overpayment was $9,065.11. With respect fault, the hearing
representative stated that appellant should have known that he was not entitled to compensation
based on a pay rate higher than the date-of-injury pay rate.
LEGAL PRECEDENT -- ISSUE 1
Under 5 U.S.C. § 8101(4), “‘monthly pay’ means the monthly pay at the time of injury,
or the monthly pay at the time disability begins, or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment with the United States, whichever is greater .…”4
ANALYSIS -- ISSUE 1
In the February 25, 2100 order, the Board specifically noted that monthly pay is
determined pursuant to 5 U.S.C. § 8101(4), but OWCP had failed to cite this section in its
November 10, 2009 decision. The August 12, 2010 OWCP decision also fails to analyze the
issue of pay rate using the proper statutory authority.
As noted above, there are three possible dates to determine a claimant’s rate of pay: date
of injury, date disability begins, or date compensable disability recurs, if more than six months
after a return to regular full-time employment. The date providing the greater pay rate is used.
In this case, appellant had elected OPM benefits as of December 29, 2000. On February 13,
2007 appellant elected FECA benefits retroactive to December 10, 2003. On April 13, 2007
2

Docket No. 08-751 (issued September 25, 2008).

3

Docket No. 10-456 (issued February 25, 2010).

4

See also 20 C.F.R. § 10.5(s), which defines “pay rate for compensation purposes” as the employee’s pay at the
time of injury, the time disability begins or the time compensable disability recurs if the recurrence begins more than
six months after the employee resumes regular full-time employment.

2

OWCP issued compensation payments covering the period commencing December 10, 2003.
The compensation was based on a weekly pay rate of $878.45, which OWCP found was
appellant’s pay rate on December 10, 2003. OWCP’s hearing representative finds that this is an
incorrect pay rate date because it represented a date appellant went from OPM to FECA benefits,
not a recurrence of disability. There are no actual findings on this issue with respect to 5 U.S.C.
§ 8101(4). It did not appear that appellant had returned to regular full-time employment for six
months following the employment injury, but OWCP did not discuss appellant’s work history
after the injury. The Board also notes that appellant submitted a December 10, 2003 report from
Dr. Doreen Landrum, a psychologist, who discussed disability for work.
The Board finds OWCP did not properly discuss the relevant facts and explain the
determination that a rate of pay on December 10, 2003 was incorrect under 5 U.S.C. § 8101(4).
In addition, OWCP failed to properly explain its finding that the proper pay rate date was
January 21, 1997, the date of injury. Even if the pay rate on December 10, 2003 is ultimately
determined to be incorrect, OWCP does not consider whether a date disability began would
provide a greater pay rate than the date of injury. On the CA-1 claim form appellant indicated
that he did not seek medical treatment until March 10, 1997. A June 16, 1997 letter from the
employing establishment indicates that appellant did not immediately stop working; there are
intermittent dates of leave claimed and it appeared he claimed continuous sick leave or leave
without pay from April 8, 1997. The record indicates OWCP did not begin paying compensation
for wage loss until April 21, 1997. OWCP’s procedures state that, when a claimant does not stop
work immediately after the injury, the record should reflect a date disability began and a pay rate
on that date.5 The Board notes that the August 12, 2010 OWCP’s decision specifically stated
that appellant had been a “WS7 Step 4” on January 21, 1997 and became a Step 5 on
April 13, 1997. Therefore it is important to determine the date disability began and the proper
pay rate on that date.
Accordingly, the case will be remanded to properly determine the pay rate for
compensation purposes in accord with 5 U.S.C. § 8101(4). OWCP should discuss the relevant
facts and make proper findings on the issue presented. If it confirms that an overpayment was
created based on an incorrect rate of pay, OWCP should calculate the amount of an
overpayment, clearly explaining the amount of compensation appellant received during the
overpayment period and the amount he should have received.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA6 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(3)
(May 1996).
6

Supra note 1.

3

good conscience.”7 Waiver of an overpayment is not permitted unless the claimant is “without
fault” in creating the overpayment.8
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at fault
if he or she has done any of the following: “(1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.”
ANALYSIS -- ISSUE 2
In this case, OWCP found that appellant was at fault because he accepted payments he
knew or should have known were incorrect. In the August 12, 2010 decision, OWCP’s hearing
representative found “the claimant was aware that he was not entitled to receive compensation at
a pay rate higher than the pay rate on the date of injury.” No evidence was cited in support of the
finding as to fault. The record indicates that on April 6, 2007 OWCP advised appellant that he
would be receiving compensation as of March 1, 2007, with a weekly pay rate used to determine
gross compensation of $878.95. OWCP did not explain how this pay rate was calculated or
provide additional information on the issue. As the above discussion illustrates, OWCP itself did
not properly cite and apply the appropriate statutory authority regarding the pay rate in this case.
In its decision, OWCP did not refer to any probative evidence of record establishing that
appellant knew or should have known that the pay rate was incorrect, and therefore specific
payments he received were incorrect. The finding as to fault is reversed.
CONCLUSION
The Board finds OWCP did not properly explain its findings with respect to an
overpayment of compensation based on an incorrect pay rate for compensation purposes during
the period December 10, 2003 to February 14, 2009, and the case is remanded for further
development. The Board further finds that OWCP did not establish that appellant was at fault in
creating an overpayment of compensation.

7

Id. at § 8129(b).

8

Norman F. Bligh, 41 ECAB 230 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 12, 2010 is set aside and remanded with respect to fact
and amount of an overpayment of compensation. The August 12, 2010 decision is reversed as to
finding that appellant was at fault in creating an overpayment.
Issued: July 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

